                 Case 20-10691     Doc 110-4   Filed 09/17/20   Page 1 of 3




                                        EXHIBIT 1



Whiteford Taylor & Preston LLP
Streamline Advisors LLC
Carl Mosely, CPA
William C. Harvey & Associates, Inc.

Balourdos, Jennifer
Costa, Debi
Ellis, Beth A.
Fitzgerald, John P., III
Jacobs, Jennifer
Kohen, Lynn A.
Nelson, Kevin
Payton, Anthony M.
Rice, Jeanette
Snyder, Jacquelyn A.


American Express National Bank
Arlyn Construction Co
ATEC Musical Instrument Service
Baldwin, Steve
Beaty, Christina T.
Biesiadecki, Jan S.
Bond Safeguard Insurance Co
Bradley, James
Bristow, S. Michael
Buchner, Mark
Callan, Brian P.
Citibank
Clark Construction Group
Clinton Aero Maintenance
Clinton Fence
Comptroller of Maryland
Dewberry Consultants LLC
Dewberry Engineers Inc.
ECS Mid-Atlantic
Fetter Aviation Co.
Fetter, Stan
Fornshell, John A.
Fry, Michael C.
G. S. Proctor & Associates, Inc.
Goldfarb, Alice
              Case 20-10691     Doc 110-4   Filed 09/17/20   Page 2 of 3




Gorecki, Greg
Howards, Mark
Imperial PFS
Internal Revenue Service
Isherwood, Raymond
Jackson, Gary
Jettmar, R. Uwe
Keithley, Terrance C.
King, Jerry
Kravit, Richard
Maltenfort, Andrew J.
Marcus & Bonsib
Maryland Aviation Administration
Maryland Department of the Environment
Maureen Asterbadi
Mencia, M. Lucia
Mercedes Benz Financial Services
Metro Earthworks
Meyers Rodbell & Rosenbaum
Naylor, Lisa J.
Ocean First Bank
Palisades Development
Parsons, Fred
Patrick, Robert L.
PD Hyde Field, LLC
PEPCO
Prince George’s County, Maryland
Richard Reed, Esq.
Riggins, David / P and R Aviation
Roberts, Roy
Roesler, Robert D.
Sandy Spring Bank
SC&H Group, Inc.
Shapiro, Philip A.
Shirley Contracting Company
Snyder, Gene
Stoner, Brendon
Streamline Advisors, LLC
Strittmatter Corp
TD Bank Auto Finance
TD Auto Finance LLC
Telford Capital, LLC
Tri-State Ventilation LLC
Verizon
Verizon Wireless
Viteri, Melinda Benson
                Case 20-10691   Doc 110-4   Filed 09/17/20   Page 3 of 3




The Watt Companies
Wells Fargo Equipment Finance
WV/B Palisades Development LLC




WBD (US) 50143246v1
